Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sweeney et al. (hereafter Sweeney)(US PgPub 2017/0147959).
Regarding claim 1, Sweeney discloses a system (Figures 1B and 2) comprising: one or more computer processors (Figure 1B); and one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors, cause performance of operations comprising: at a first electronic device (Figure 1B, Element 100): receiving a request to dispatch an autonomous vehicle (Figure 2, Element 200 where the service arrangement system receives a ride request for a mobile device of a user); in response to receiving the request to dispatch an autonomous vehicle: generating a passcode (Figure 1B, Element 131 and Paragraph 0039); transmitting the passcode to a second electronic device associated with a user account (Figure 1B and Paragraph 0041 where the passcode is transmitted to the mobile device of the user); and transmitting the passcode to a third electronic device associated with an autonomous vehicle (Figure 1B and Paragraph 0044 where the passcode is transmitted to the AV); in accordance with a determination that authorization criteria for the user account is satisfied, wherein the authorization criteria for the user account includes a first criterion that is satisfied when a user provides the passcode, enabling a process for requesting departure of the autonomous vehicle (Figures 4A-4B and Paragraphs 0070-0073 where the user is authenticated by the AV by entering the passcode), wherein the process for requesting departure of the autonomous vehicle includes: displaying, via a display device, an affordance corresponding to a request to initiate departure of the autonomous vehicle; and in response to a determination that the affordance has been selected, initiating departure of the autonomous vehicle; and in accordance with a determination that the authorization criteria for the user account is not satisfied, forgoing enabling the process for requesting departure of the autonomous vehicle (Figures 4D-4I and Paragraphs 0080-0084 where after the user is authenticated by the AV, the user selects a “Begin Trip” icon on a display device of the AV and departure commences).
Regarding claim 2, Sweeney discloses after receiving the request to dispatch the autonomous vehicle, enabling one or more actions to be performed at the autonomous vehicle, including: receiving a request to perform a first action; in accordance with a determination that the request satisfies a first set of criteria, wherein the first set of criteria includes a criterion that is satisfied when the request is initiated by the user account, performing, at the autonomous vehicle, the first action; and in accordance with a determination that the request does not satisfy the first set of criteria, forgoing performing the first action (Figure 1C and Paragraphs 0062 and 0085 where vehicle controls such as unlocking and temperature control are authorized to an authenticated user).
Regarding claim 3, Sweeney discloses after receiving the request to dispatch the autonomous vehicle: enabling display of a text-identifier at a display device associated with the third electronic device; and transmitting a copy of the text-identifier to the second electronic device associated with the user account (Paragraphs 0030, 0037, 0069 and 0070 where AV identification information is provided to the mobile device of the user and displayed at the AV).
Regarding claim 4, Sweeney discloses wherein the request to dispatch the autonomous vehicle includes an indication of a number of expected passengers for riding in the autonomous vehicle (Paragraphs 0051 and 0083 where a number of requested passengers is determined).
Regarding claim 5, Sweeney discloses wherein the authorization criteria for the user account includes a second criterion that is satisfied when a number of passengers detected in the autonomous vehicle matches the number of expected passengers, the operations further comprising: in accordance with a determination that the authorization criteria for the user account is not satisfied because the number of passengers detected in the autonomous vehicle does not match the number of expected passengers, initiating a process for rectifying passenger count (Figure 4F and Paragraphs 0051 and 0083 where the AV determines whether the passenger count matches expected count).
Regarding claim 8, Sweeney discloses wherein forgoing enabling the process for requesting departure of the autonomous vehicle includes initiating contact with an entity associated with the first electronic device (Figures 4D-4I and Paragraphs 0080-0084 where after the user is authenticated by the AV, the user selects a “Begin Trip” icon on a display device of the AV and departure commences.  A user that is not authenticated cannot initiate departure until the user is authenticated by interacting with the AV).
Regarding claim 9, Sweeney discloses prior to determining whether the authorization criteria for the user account is satisfied: in accordance with a determination that a first set of location-based criteria are met, permitting access to an interior region of the autonomous vehicle; and in accordance with a determination that the first set of location-based criteria are not met, restricting access to the interior region of the autonomous vehicle (Paragraphs 0033, 0037 and 0038 where the user can unlock AV doors and access an interior when the AV has arrived at a pickup location).
Regarding claim 10, Sweeney discloses wherein initiating departure of the autonomous vehicle includes: determining whether any objects are obstructing any open doors of the autonomous vehicle; automatically closing one or more open doors; and determining whether each passenger is restrained by a seatbelt (Figure 4F and Paragraphs 0083-0085 where various safety checks are initiated before the AV departs).
Regarding claim 11, Sweeney discloses in accordance with a determination that one or more doors of the autonomous vehicle are not closed or one or more passengers is not restrained by a seatbelt, delaying departure of the autonomous vehicle; and in accordance with a determination that all doors of the autonomous vehicle are closed and all passengers are restrained by a seatbelt, commencing departure of the autonomous vehicle  (Figure 4F and Paragraphs 0083-0085 where various safety checks are initiated before the AV departs and the AV does not depart until all safety checks are satisfied).
Method claims 12-15 and 17-19 are drawn to the method of using the corresponding system claimed in claims 1-5 and 8-11.  Therefore method claims 12-15 and 17-19 correspond to system claims 1-5 and 8-11 and are rejected for the same reasons of anticipation as used above.
Regarding claim 20, see rejection for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney and in view of Nagy et al. (hereafter Nagy)(US PgPub 2017/0369052).
Regarding claims 6-7, Sweeney does not specifically disclose wherein the authorization criteria for the user account includes a third criterion that is satisfied when a face is authorized using a facial recognition process, wherein the facial recognition process includes: detecting facial characteristics of the face; comparing the facial characteristics of the face to a facial profile associated with the user account; in accordance with a determination that a threshold amount of the facial characteristics of the face match the facial profile associated with the user account, authorizing the face; and in accordance with a determination that a threshold amount of the facial characteristics of the face do not match the facial profile associated with the user account, forgoing authorizing the face.  In the same field of endeavor, Nagy discloses an autonomous vehicle system where user profile (account) selections are determined by using facial recognition of a registered user (Figure 1 and Paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the user account/profile selection using facial recognition of Nagy to the AV system of Sweeney, motivation being to increase system security by requiring facial recognition before providing access to various features of the AV.
Regarding claim 16, see rejection for claims 6-7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687